Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 04/23/2020 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending, of which claims 1, 10, 12, 14, 15, and 16 were amended and claim 21 is new.  The amendments of claims 1, 10, 12, 14, 15, and 16 are supported by the originally filed disclosure.  The new claim 21 is supported by the originally filed disclosure.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 1 and 11, the most related prior art is DE102006031849 (herein known as SCHOEN).  

With regard to claims 1 and 11, SCHOEN teaches 
a transistor, which comprises, especially at claim 1, para 6, fig 1
a gate 20, especially at para 26, fig 1
an insulation spacing layer 30, especially at para 27, fig 1
a first electrode 40, especially at para 27, fig 1
a semiconductor separation layer 60, especially at para 28, fig 1
a second electrode 50, especially at para 27, fig 1

the semiconductor separation layer is configured to perform "gas atmosphere" (gas) detection by changing a concentration of "charge" (carriers) in the semiconductor nanosheet separation layer, especially at para 22,29,42, fig 1

SCHOEN fails to teach the claim as a whole, and most notably the portion(s): “gas screening element”; “a semiconductor nanosheet separation layer.”

Regarding instant claims 2,3,4,5,6,7,8,9,10,12,13,14,15,16,17,18,19,20, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For instant claim 13, change “forming a pattern comprising [[a]] the semiconductor nanosheet separation layer, wherein the pattern comprising the semiconductor nanosheet separation layer comprises [[a]] the semiconductor nanosheet separation layer which is integrally formed and covers the at least one insulation spacing layer and the spacer;"


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776